﻿Please accept my sincere congratulations, Sir, on your election to the presidency of the General Assembly at its forty-sixth session, which we see as due recognition of your outstanding professional experience and of the role of the Kingdom of Saudi Arabia in the contemporary world. I hope that relations between our two countries will develop in the best interest of our two peoples and of international cooperation. Allow me to wish you every success and to express my confidence that under your highly competent leadership this session will be a most successful one.
I would also like to thank Mr. Guido de Marco, the President of the Assembly at its forty-fifth session, for his contribution to the efficient and fruitful work of that session.
I avail myself of this opportunity to express our special gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his tireless and selfless efforts aimed at strengthening international peace and cooperation and at enhancing the role and prestige of the United Nations.
We welcome the admission of the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands and the Federated States of Micronesia to the big family of the United Nations. We believe that the universal nature of this Organisation is one of its greatest virtues and a major precondition for success. We are particularly delighted at the admission of Latvia, Lithuania and Estonia, which is further recognition of the irreversibility of the democratic changes in today's world.
The forty-sixth session of the General Assembly is taking place at a time of historic changes, unprecedented in scope and depth, affecting various parts of the globe. Democracy has triumphed over totalitarianism. The decades-old bipolar model of the world that we all knew, a model primarily based on the military and political confrontation between the two systems, has been gradually giving way to a new state of international relations. Free of the icy breath of the cold war, this new state of international relations paves the way for normal communication between peoples from different countries and continents. Ideological rivalry and mutual suspicion are being superseded by understanding and confidence. A growing number of free and sovereign States are pooling together their efforts, seeking solutions to urgent global issues of peace, security, disarmament, economic development, ecology, health care and the elimination of famine, terrorism and drug trafficking.
Today, all of us, together or individually, are seeking our place in the future, a future whose outlines are becoming increasingly clear. Any strategy, any philosophy can succeed only if and when it is guided by, and based on, universally recognized human democratic values. That is the foundation on which the new world order must be built.
But the present period of transition is not entirely free of danger. The world has not completely rid itself of forces which - as happened in Moscow last August - are ready and have the daring to raise a hand against the established constitutional democratic order in one country or another. Those forces cannot understand or accept the collapse of communism. And in many cases the result is that regional, or often even international security, is held hostage to national, ethnic, religious or social conflicts.
Today's complex international situation requires an adequate response from the world community and the full and efficient utilisation of the experience accumulated over the years by the United Nations, Of particular importance to that end is the establishment of a multilateral approach to politics, which we see in terms of the common aspiration of nations large and small to seek peaceful settlement of disputes, to manifest solidarity in the face of aggression, to reduce and control military arsenals, and to re-channel funds thus released into the quest for solutions to world problems. Humanity will be able to confront the challenges of the future only if it strives for the establishment of a radically new system of global security in all its aspects, for fair and well-balanced trade and economic relations and for strict observance of human rights and liberties and of the inalienable right of all peoples to self-determination.
In the aftermath of the Gulf War, a different and surely more complex aspect of international solidarity has emerged: namely, how to provide compensation for those nations that suffered the gravest losses and damage in fulfilling their commitment to the relevant Security Council resolutions, which were the result of the will of the international community. 
As one of the countries most affected in this respect, Bulgaria underscores the continuing validity of the Security Council decision of 12 December 1990, in relation to Article 50 of the United Nations Charter, as well as of the subsequent appeal (S/PV.2985) by the Council's President. We now look forward to the concrete practical measures that will ultimately come as a result of these decisions, and we are happy that the matter has not been ignored by the Secretary-General in his report (A/46/1) on the work of the Organization.
The positive developments in international relations are largely due to the collapse of Communism and to the swift democratic process in the eastern half of Europe. We are now witnessing a unique period in history, when all nations in this continent are joining their efforts in building the future European architecture. With the signing of the Paris Charter, the member States of the Conference on Security and Cooperation (CSCE) in Europe declared their determination to say goodbye to the legacy of the past and to establish genuine democracy, peace and a united Europe. Within the framework of this forum a system of security and stability has begun to take shape, with mutual confidence and partnership as its basic tenets.
The dissolution of the Warsaw Treaty and the ongoing transformation of the political and military strategy of the North Atlantic Treaty Organization (NATO) are indeed steps of paramount historic importance. The emphasis is gradually being shifted from military deterrence to political factors and concrete steps towards restructuring and reducing armed forces. The entry into force and implementation of the Treaty on Conventional Armed Forces in Europe will mark another major stage in the transition towards defensive sufficiency in that continent.
At the same time, there is an ever-increasing need to make yet another step forward in the near future, aimed at eliminating the destabilizing subregional imbalances in certain parts of the continent. I can assure the Assembly that my country, Bulgaria, is ready to take its share of the common responsibility of European States. It is in that light that we regard the forthcoming admission of Bulgaria to the Council of Europe and the political cooperation which our country has established and has been developing with NATO and the Western European Onion. At the same time, Bulgaria is entitled to have the understanding and support of its partners on the common road towards a united and free Europe, with full regard to the legitimate interests of its security.
The Balkans, which are part and parcel of Europe, have also undergone substantial transformations over the past year. Yet I feel duty-bound to note that this region is again charged with tremendous tension. We are particularly alarmed by the situation in Yugoslavia. It is clearly getting out of control. There is an escalation of the fighting and an increasingly real danger of an all-out civil war. The aggravation of the crisis is due to a large extent to the attempts forcibly to redraw borders between the Republics and redistribute territories. There is a danger of the inter-ethnic armed conflicts spreading to borderline areas, or even spilling over into the territories of neighbouring States.
In this alarming situation, Bulgaria has been actively supporting the efforts of the CSCE and the European Community in seeking a peaceful settlement to the crisis. However, we are bound to note with concern that the concrete results of these efforts to contribute to an adequate solution have not yet met expectations. Bulgaria is in favour of seeking a solution to the conflict by reasonable dialogue, with strict observance of human rights, the interests of all Republics and the legitimate expression of their will for self-determination and the free choice of form of government. These principles, however, should be implemented by peaceful means, in the language of diplomatic negotiations and political compromise. The revision by force of the existing borders is utterly unacceptable.
We believe that a viable cease-fire agreement strictly observed by all factions involved and a clear denunciation of the policy of fait accompli are indispensable for the progress of the negotiations. We support Security Council resolution 713 (1991) for a peaceful solution to the crisis. We stand ready to offer our active support for any initiative, whether launched by the world Organization or on a regional basis, aimed at promoting a political settlement of the crisis in compliance with the United Nations Charter, the Helsinki Final Act and the charter of Paris for a New Europe.
With respect to all-Balkan cooperation, Bulgaria highly appreciates this positive development, which it regards as an integral part of the European process. It is also necessary to extend cooperation in the Balkans into the political and military spheres, particularly in matters of confidence-building and security.
Last year, addressing the General Assembly, the President of Bulgaria, Mr. Zhelyu Zhelev, voiced the determination of the Bulgarian people to break away from the totalitarian past and to become part of the democratic civilized world, building its future on the basis of universally recognized human values and norms. I am now happy to be able to state that we have not veered away from the chosen steep path of transition from a totalitarian towards a democratic civil society, from a centralized economy towards a free-market economy. A multi-party Parliament, the result of the first free and democratic elections in 40 years, held in Bulgaria in June 1990, a constitutionally elected President who himself epitomizes the struggle for democracy, a Government formed by members of the main political forces represented in Parliament - these are the motive forces and guarantees of the irreversible nature of the changes in my country.
We consider it our great achievement that we have managed to preserve the internal peace; this very fact is a stabilizing factor on a regional level. I have no doubt that the outcome of the forthcoming parliamentary elections in Bulgaria, scheduled to be held on 13 October, will adequately reflect the general trend of change in my country and in Eastern Europe at large, and will further stimulate democracy.
The peaceful nature of the democratic process in Bulgaria may not be enough in itself to hold the daily attention of the international community, but there Should be no doubt that the ongoing transition in my country, in its scope and dimensions, is in full harmony with the most radical and irreversible changes in the budding European democracies. Such sweeping reforms have established Bulgaria as a nation with a new face, rapidly moving towards democracy. We have placed in the limelight the imperative necessity to respect, observe and guarantee all the basic human rights and fundamental freedoms - a sine qua non for building Bulgaria as a modern and democratic State where the rule of law is the basic premise.
Protection against discrimination of any kind and for any reason whatsoever, the abolition of privileges, the guaranteed freedom of expression, the right to share in the governing of the country by participating in fair, democratic and regular elections, freedom of thought and religion, freedom of association and the division of power - those are but a few of the milestones on the road to democracy which form the core of the new Constitution of Bulgaria.
We are confident that the standards and norms in the sphere of human rights adopted and upheld by the United Nations nave played an invaluable role in inspiring and encouraging the democratic changes in the countries of Eastern and Central Europe and in reforming their national legislations and administrative practices. The radically changed attitude of democratic Bulgaria towards the internationally recognized criteria on human rights has been evidenced in a series of new legislative acts providing sound guarantees for the complete and unconditional observance by my country of its international commitments.
These democratic changes have provided favourable conditions for laying the foundations of Bulgaria's new foreign policy, which is sovereign and independent. The principles, objectives and priorities of our foreign policy have been thoroughly revised. Rid of its previous ideological one-sidedness, this new foreign policy is designed to provide the best opportunities for the further development and deepening of the democratic process in my country, for Bulgaria's ever-closer commitment to the established European and world democratic values and structures.
Naturally, it is the primary objective of Bulgaria's independent foreign policy to seek stronger guarantees for the country's territorial integrity and national security. In this, we shall explore the opportunities we have on a bilateral or regional and international level, as well as the mechanisms provided under the United Nations Charter.
Bulgaria consistently upholds the principle of the rule of law and the ensuing need to build an effective international legal order. The country's new constitution contains provisions explicitly stating the precedence of international treaties in force for Bulgaria over such clauses of its domestic legislation as may be at variance with them.
The years we are now going through mark a turning-point in the role of the United Nations in today's world. The entire development of mankind since the devastating Second World War has highlighted the timeless significance of the United Nations ideals as the basis and standard for international relations. We are convinced that, in the present circumstances, the United Nations will continue to consolidate its role as a unique forum of cooperation for harmonizing the interests of nations towards achieving mutually acceptable solutions and broader consensus, promoting freedom, democracy, the rule of law, economic well-being, prosperity and the observance of human rights as paramount requirements for all States. In this context, we deem it appropriate that a thorough revision be made of some outdated views and resolutions of the United Nations bearing the birthmarks of ideological confrontation, notably the notorious General Assembly resolution 3379 (XXX). Also irrelevant today are the provisions in the United Nations Charter regarding the so-called enemy States. I am sure that there could, and there should, be a way to eliminate this anachronism.
A particularly encouraging fact is the growing role of the United Nations in the keeping of international peace and security. After almost five decades, the Organization's activity is getting closer than ever to the original idea of its founders, providing adequate conditions for the efficient functioning of the system of international security which underlies the United Nations Charter. In the new international situation, this means, in practical terms, being ready and able to react to new kinds of destabilizing factors, very different from those characteristic of the recent past. At the same time, opportunities have been created for unbinding that part of its peace-making potential that, until recently, remained bound for ideological or political reasons. Some good cases in point are the resolutions of the Security Council on restoring the sovereignty and territorial integrity of Kuwait and, notably, the exemplary consensus among the Council's five permanent members. In our view, the experience accumulated and the precedents thus set are of substantial importance for further streamlining and harmonizing the action of the respective mechanisms within the system of international security. This is one of the roads for the United Nations to follow in its further development in order to remain and even become a more effective guarantor of international security as well as of the national security of each and every Member State.
The course of events over the past year definitely shows that the international community should rely to a greater extent on the potentials of preventive diplomacy. In the future, the United Nations could play an indispensable role in the early identification of crises. The setting up and efficient operation of such mechanisms will no doubt have a considerable general stabilizing effect.
The radical changes taking place in the international situation in recent years have made the United nations peace-keeping task considerably easier. The world Organization has done a great deal to ease tension in various hot spots around the globe. We are now witnessing a series of prompt and efficient international actions under United Nations auspices aimed at containing and seeking an effective settlement for a number of international conflicts. There are favourable possibilities and hopes for an early peaceful and just solution to such complex international issues as the Cyprus problem, peace in Cambodia, the situation in Afghanistan, the referendum in Western Sahara and so on. We are following, with keen interest, the changing situation in the Republic of South Africa, where a series of legislative steps were made that merit due respect and inspire hope for a radical constitutional reform in the near future, having as its aim the ultimate and complete abolition of the system of apartheid. We are also optimistic about the efforts that are being made to seek a lasting and just settlement for the Middle East conflict by all political means available.
As for the post-war situation in the Persian Gulf, it is in the best interest of peace and stability that the Iraqi authorities should comply with the respective Security Council resolutions and not create any obstacles for the United Nations teams in the fulfilment of the duties assigned them by the international community.
The new challenges in the international situation also pose new requirements for the United Nations functioning as an integral system, presupposing certain structural changes there. The matter should, in our view, be approached in a cautious and flexible manner, bearing fully in mind the interests of all Member States.
The international spirit of partnership and cooperation has also borne rich fruit in the sphere of arms control and disarmament. Only the other day, as we were discussing, here in this very Hall, the global problems of mankind, we witnessed the launching of a historic new initiative by President Bush that was welcomed with broad approval and appreciation by the international community - an approval and appreciation to which Bulgaria wholeheartedly subscribes.
New Bulgaria is looking towards the possibilities for peace and stability that a pragmatic approach to such problems may bring. We pay due attention to markedly global as well as to purely regional initiatives in this direction, as the prospects for Bulgaria's national security are equally related to both, bearing in mind that we live, and have to live, in a region where global strategic interests and the regional interests of a number of States have long been closely interwoven.
Bulgaria is striving to promote the non-proliferation of weapons of mass destruction and other destabilizing military technologies in more than one way: by stepping up its national exports control, as well as by offering assistance in the process of international harmonization of the underlying principles of a responsible arms-export policy, by means, inter alia, of the United Nations register of international arms supplies.
We welcome and appreciate the accession of all nuclear-weapons States to the Treaty on the Non-Proliferation of Nuclear Weapons and the efforts to bring the negotiations on the convention on the universal ban and elimination of chemical weapons to an early and successful end. Bulgaria is preparing to abide strictly by its commitments under the future convention. 
The lowering of the general level of confrontation has made it possible to release resources to enable the international community to address the common problems facing the entire world. Conversion of military resources and industries for civilian use in a number of States is already stimulating the growth of their national economies.
Now more than ever the safeguarding of peace and security depends on the provision of suitable conditions for a steady social and economic development of all countries and regions. The United Nations should, therefore, occupy a befitting place in the process of harmonizing international economic cooperation with the new political realities.
One of the major factors for the stable and balanced functioning of the world economy is the establishment and maintenance of a favourable global economic climate. Eliminating the existing imbalances in international financial relations and the setting up of a system of open trade are, without question, priority tasks of paramount significance. It is vitally important that a lasting solution be found to the foreign debt issue. Promoting dialogue between debtors, creditors and international financial institutions with the active cooperation of the United Nations would certainly be helpful in this respect.
Among the common problems facing mankind, of particular urgency in recent years is that of protection of the environment. National boundaries are no barrier to polluted and contaminated air or waters, acid rain, the greenhouse effect or nuclear fallout. Only by the joint efforts of the international community could a solution be found to the question of the ecological survival of the planet. We believe that the World Conference on the Environment and Development, to be held in Brazil in 1992, will develop a universal ecological policy to deal with such matters. 
The successful transition of the countries in Eastern Europe to a free market economy and their integration into the world economic, trade and financial systems will provide a positive impetus for the world economy in the long term. This process will essentially become one of the main challenges of the 1990s and its successful implementation will largely determine whether there will be economic and political stability in the world.
The triumph of the ideas of liberty, democracy and human dignity today is a major source of new hopes for mankind. Whether these hopes will become a reality depends, to a great extent, on the activity of the United Nations, which we are certain will live up to the standards of the upcoming new era of global cooperation. It is the world Organisation that is called upon, and is indeed able, to become the hub and centre for pooling together the efforts of all countries and peoples to build a new, stable and prosperous world. And I should like to assure the Assembly that new, democratic Bulgaria will spare no effort to be a worthy participant in the drive to achieve these noble and lofty goals. As President Bush reminded us the other day: destiny is not a matter of chance, but a matter of choice. I should like to assure you that we in Bulgaria have made our choice and we shall be building our future in harmony with these very ideals of liberty, democracy and human dignity.
